PER CURIAM.
The Florida Bar petitions the Court to adopt emergency amendments to Florida Rules of Judicial Administration 2.050(d) and 2.070(e) allowing county court judges, as well as circuit judges, to vote on selecting a circuit’s administrative assistant, who shall now be referred to as the circuit court administrator, and setting court reporters’ fees. Although styled as “emergency amendments,” the bar admits that these proposals may not be of an emergency nature and were, most probably, simply omitted inadvertently from a 1979 amendment of the judicial administration rules.1 We agree that these amendments are not emergencies, and we emphasize to interested parties that nonemergency proposals should be presented only according to the four-year rule schedule. Fla.R.Jud.Adm. 2.130.
Because we have already looked at the instant amendments, however, we have gone ahead and considered them. And, having considered them, we have decided to approve them. Therefore, rule 2.050(d) is amended to read as follows:
(d) Circuit Court Administrator. Each circuit court administrator shall be selected or terminated by the chief judge subject to concurrence by a majority vote of the circuit and county judges of the respective circuits.
Rule 2.070(e) is amended to read as follows:
(e) Fees. The circuit and county court judges of a judicial circuit by majority vote may set the maximum fees for court proceedings and depositions to be charged by court reporters by administrative order. The order shall be uniform in and for all courts throughout the territorial jurisdiction of the judicial circuit and shall be recorded. In the absence of an order, the fees for court proceedings and depositions to be charged by court reporters shall be as provided by law.2
These amendments will be effective at 12:01 a.m., July 1, 1987.
It is so ordered.
MCDONALD, C.J., and OVERTON, ERHLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.

. In re Florida Rules of Judicial Administration, 372 So.2d 449 (Fla.1979), effected a comprehensive revision of these rules.


. We cannot help but wonder whether the present method of ascertaining, setting, and reviewing appropriate court reporter charges is proper or adequate. We invite suggestions from the Judicial Administration Committee of The Florida Bar and any other interested party on this issue.